DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26, 28, 37 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to  ww.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 34 of U.S. Patent No. 10,887,467. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only contain small and obvious word or phrase changes.  
Claim Rejections - 35 USC § 112
Claims 21 – 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
For example in claim 1, the claim speaks to relative positioning.  However, it is unclear what this refers to.  Relative to what?  The conferencing device? One of the other conference devices?  One other conference device relative to one of the other conference devices?  In addition, since the conference device is in the daisy-chain along with the other conference devices, it is unclear as to which device is the conference device and which are the other conference devices.
This is not meant to be an exhaustive list, but merely examples of the types of problems found throughout the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 – 25, 27, 29 – 36 and 38 - 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No 2009/0252316 (Ratmanski et al.).
With respect to claims 21 and 32, a conferencing device in daisy-chain communication with a plurality of other conferencing devices, the conferencing device comprising:
one or more processors configured to generate a mix of a plurality of microphone signals received from one or more of the other conferencing devices based on relative 
With respect to claims 22 and 33, note the Abstract and at least paragraphs 0016 – 0017, 0029 – 0030, 0036, 0043, 0052 and 0065.
With respect to claims 23 and 34, note at least paragraphs 0013 and 0030.
With respect to claims 24 and 35, note paragraphs 0030 -0031.
With respect to claims 25 and 36, note paragraph 0032
With respect to claims 27 and 40, such would be inherent.  In addition, note elements 381 – 383 of Fig. 3 and note paragraph 0037.
With respect to claims 29 and 38, note paragraphs 0032 and 0034 and 0064 and Fig. 3, element 311.
With respect to claims 30 and 42, note at least paragraph 0039.
With respect to claims 31 and 39, note 0027, 0037, 0042 and claims 6 and 7 of Ratmanski.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official
fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer at

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
24Mar2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652